Exhibit 10.36

 

AGREEMENT

 

This AGREEMENT (this “Agreement”), dated as of July 1, 2003, is entered into by
and between Alcide Corporation, a Delaware corporation (“Alcide”), and Ferdinand
Eimermacher GmbH whose offices are located at Norwalde, Germany (Eimermacher).

 

RECITALS

 

A.                                   Alcide has certain valuable patent rights,
trademark rights, technical data and information relating to products intended
for use in the prevention of mastitis in dairy cattle.

 

B.                                     Eimermacher has experience in
manufacturing and selling products to the dairy industry and desires a license
to Alcide’s products, upon the terms set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, the parties agree as follows:

 

1.                                      DEFINITIONS

 

As used herein:

 

1.1                                 “Contract Term” shall be a ten (10) year
period starting ninety (90) to one hundred twenty (120) days after this
Agreement is signed by both parties dependent on when Eimermacher completes the
first qualified product batch.

 

1.2                                 “Product” shall refer to Alcide® external
udder care products, listed on Exhibit A, including, without limitation,
UDDERgold® Platinum Germicidal Barrier Teat Dip, 4XLA® Pre- and Post-Milking
Teat Dip, DIPPINGOLD® Pre- and Post- Milking Teat Dip Product and shall include
any refinements or improvements to the existing udder care product line.

 

1.3                                 “Territory” shall be defined as Austria,
Germany, Poland and Switzerland.  Additional countries can be added to this
agreement in the future by mutual agreement of both parties.

 

1.4                                 “Affiliate” shall mean any company or other
business entity controlled by, controlling or under common control with a party,
control being presumed if there is direct or indirect ownership of at least
fifty percent (50%) (or, if less, the maximum

 

--------------------------------------------------------------------------------


 

permitted by applicable law) of the voting stock, equity or income interest in
the other corporation or business entity.

 

1.5                                 “Patent Rights” shall mean the rights of
Alcide in any patent applications filed on the technology within the Territory,
including, without limitation, all the U.S. and International patents of Alcide
set forth in Exhibit A together with any divisions, continuations,
continuations-in-part, and any patents or reissued patents therein.

 

1.6                                 “Trademark Rights” shall mean all the Alcide
trademarks registered or otherwise in Germany.

 

1.7                                 “Technical Information” shall mean all trade
secrets, technical reports, information and data provided by Alcide, including,
without limitation, formulations, test results and know-how for manufacturing.

 

1.8                                 “Private Label” shall mean any label for the
Products that incorporates trademarks, logos, symbols or trade dress other than
the trademarks, logos, symbols and trade dress owned by Alcide and used to
identify Products.”

 

2.A                             GRANT OF RIGHTS

 

2.A.1                    Subject to the terms of this Agreement, Alcide hereby
grants to Eimermacher a non-exclusive license under the Patent Rights and
Technical Information to make, have made, use, sell and import the Product in
the Territory for the Contract Term.  Eimermacher shall not use the Patent
Rights, Trademark Rights or Technical Information for any other purpose. 
Eimermacher shall not manufacture the Product for a third party unless approved
in writing by Alcide.  Eimermacher shall have no right to make improvements or
continuations or continuations-in-part.

 

2.A.2                    Eimermacher may not sublicense its rights granted
pursuant to Paragraph 2.A.1 without prior written permission from Alcide in its
sole discretion; provided, however, that Eimermacher may sublicense its rights
with respect to selling the Product in the Territory as provided in Paragraph
2.A.4.

 

2.A.3                    Eimermacher shall have a non-exclusive license under
the Trademark Rights to use the Trademark Rights for the purposes of
manufacturing, packaging, marketing and distributing the Product.  Eimermacher
shall not register or use any mark that is confusingly similar to the marks
listed on Exhibit D (the “Marks”).  Eimermacher shall not challenge or attempt
to prevent the use or registration of Alcide’s Marks.  Eimermacher shall use the
Marks only in the exact form provided to it by Alcide.  In any of Eimermacher’s
activities relating to the labeling, promotion and

 

2

--------------------------------------------------------------------------------


 

sale of the Product, the Alcide Marks shall always be prominently displayed in
order to protect Alcide’s rights and goodwill in the same.  Whenever Alcide’s
Marks are used in advertising and promotional programs, Alcide retains the right
to review and approve the same.  All goodwill in and to the Marks shall inure to
the benefit of Alcide.  Eimermacher shall include the statement “[Product Name]
and Alcide are registered trademarks of Alcide Corporation” on all promotional
materials and all packaging.

 

2.A.4                    Eimermacher may appoint agents, dealers or sales
representatives to act on Eimermacher’s behalf for sales of the Product in the
Territory, provided that any compensation, benefits and taxes related to such
agents, dealers or representatives shall be solely Eimermacher’s responsibility,
and Eimermacher shall remain responsible for any agents’, dealer’s or sales
representative’s performance and adherence to the terms of this Agreement.

 

2.A.5                    Eimermacher covenants that it will maintain this
Agreement for the ten (10) year Contract Term and will not manufacture or market
an acidified sodium chlorite teat dip product other than the Product during the
Contract Term.  Eimermacher also covenants that it will advise Alcide one year
in advance of the set termination date of this Agreement of its intention to
market an acidified sodium chlorite teat dip product.

 

2.A.6                    Subject to the terms and conditions of this Agreement,
Eimermacher is authorized to sell the Product in such manner, at such prices and
upon such terms as Eimermacher shall determine.  Eimermacher is an independent
contractor, not an agent or employee of Alcide.

 

2.A.7                    Labeling of the Product shall be mutually determined in
advance by Alcide and Eimermacher.  Any changes to Product labels shall be
mutually agreed upon by Alcide and Eimermacher in advance.

 

Any approvals required under this Agreement shall not be unreasonably withheld
by either Alcide or Eimermacher.

 

2.A.8                    All trade names, trademarks and product names under
which the Product is sold except the Private Label shall be the property of
Alcide.  Alcide shall maintain the patents and trademarks under which the
product is manufactured and sold for the term of this Agreement and shall pay
any maintenance fees.

 

2.A.9                    As part of the transfer of Technical Information,
Alcide will provide one visit within the first twelve (12) months of the
contract at Alcide’s expense to the

 

3

--------------------------------------------------------------------------------


 

manufacturing site.  Any travel expenses for further visits requested by
Eimermacher will be at Eimermacher’s expense.

 

2.A.10              Alcide reserves the right to review raw material
specifications and batch records on the first six (6) batches of Product
produced under this Agreement during initial start up at each new manufacturing
site and an annual basis from then on for the Contract Term.  Alcide further
reserves the right to run quality tests in a laboratory of its choosing on the
first six (6) batches of finished Product produced under this Agreement during
initial start up at each new manufacturing site and on an annual basis from then
on for the Contract Term to verify the Product meets Alcide’s specifications. 
Any batch produced by Eimermacher that does not meet Alcide’s specifications as
dictated in the Technical Information will be disposed of at Eimermacher’s
expense and shall not be sold or otherwise distributed.  However, Eimermacher
reserves the right to run checking over quality tests in a laboratory of its
choosing on any such batch.  In case of the contrary result to the statement of
the laboratory chosen by Alcide and Eimermacher shall reach an amicable
settlement.

 

2.A.11              It is Eimermacher’s responsibility to adhere to relevant
local regulations regarding GMPs, product quality and reporting requirements.

 

2.B                             Sales under Private Label

 

2.B.1                      The provisions set forth in this Section 2B shall
apply to the distribution of Products under one or more Private Labels.  All
other provisions of the Agreement shall apply equally whether the Products are
sold under a Private Label or a proprietary label of Supplier.

 

2.B.2                      Eimermacher is authorized to sell Products under the
terms of this Agreement under one or more Private Labels.  Alcide will have the
right to review and approve all Private Labels prior to their use in connection
with the sale of Product.

 

2.B.3                      During and after the term of this Agreement,
Eimermacher shall not sell any product under the Private Label other than the
Product for which Alcide approved the Private Label’s use under Section 2.B.2. 
Upon termination of this Agreement, Eimermacher shall destroy all unused Private
Labels.

 

2.B.4                      All registrations under which the Products are sold
using a Private Label shall be the property of Alcide.  In the event any
registrations (e.g., Product registrations) are taken or issued in the name of
Eimermacher, Eimermacher shall, upon request, but in any event no later than
upon termination of this Agreement, transfer such registrations to Alcide or
Alcide’s designee and provide any documents and assistance reasonably required
in connection therewith.

 

4

--------------------------------------------------------------------------------


 

2.B.5                      Eimermacher shall defend, hold harmless and indemnify
Alcide, its affiliates, employees, officers and agents from and against any and
all claims, actions, liabilities, losses, fines, costs and expenses (including
reasonable attorneys’ fees) arising out of or relating to:

 

(a)                                  any actual or alleged infringement of any
rights of any third parties by any Private Label; or

 

(b)                                 any failure to provide adequate warnings,
labeling or instructions in connection with the sale of a Product under a
Private Label.

 

3.                                      LICENSING FEES - TERMS AND CONDITIONS

 

3.1                                 In consideration of the license granted
herein, Eimermacher shall pay Alcide a licensing fee (collectively, “Licensing
Fees”) for each liter sold by Eimermacher as set forth in Exhibit B.  Fees for
additional products sold under this Agreement will be set at the time the new
Product’s formulation is provided to Eimermacher.  All Licensing Fees shall be
subject to the terms and conditions set forth in this Paragraph 3 and in the
attached Exhibit B.  No additional or different terms set forth in Eimermacher’s
or Alcide’s purchase order, acknowledgment or other forms or correspondence
(other than an amendment to this Agreement pursuant to Paragraph 10.2 hereof)
shall govern any activities related to sales of the Product by Eimermacher.

 

3.2                                 Licensing Fees shown in Exhibit B may be
reviewed annually on a mutually agreed basis by Alcide and Eimermacher.

 

3.3                                 Licensing Fees shall be paid to Alcide in
Euros [***].  On the tenth (10th) day of the month following the month of sale
Eimermacher shall account for the sales of this calendar month in writing to
Alcide.  All Licensing Fees not received by Alcide by the due date as stated
before will incur interest at the rate of two percent (2%) above the discount
rate of the European Federal Reserve Bank.

 

3.4                                 Eimermacher shall keep, or cause to be kept,
accurate books and records in sufficient detail to verify the calculation of
license fees and the reports given hereunder and shall retain such books and
records at its principal place of business for at least five (5) years after the
end of the fiscal year to which they pertain.  Alcide shall have the right, at
its expense and not more frequently than once per calendar year, to have
designated certified public accountants (who shall be bound to confidentiality)
examine, during normal business hours, the books and records of Eimermacher and
its Affiliates relating to the calculation of license fees and reports and given
hereunder for any period during which Eimermacher is to keep the books

 

5

--------------------------------------------------------------------------------


 

and records.  If any audit reveals underpayment greater than five percent (5%),
Eimermacher shall pay the underpayment plus interest in the rate as specified in
[Paragraph] 3.3, from the date accrued to the date of payment, and shall
reimburse Alcide for costs of the audit.  Further, Alcide shall be permitted to
do another audit within the next twelve (12) month period.

 

3.5                                 Alcide and Eimermacher have agreed to
minimum annual commitment amounts of liters sold by Eimermacher (as set forth in
Exhibit C attached) during the first five years of the Contract Term.  These
commitments will be reviewed annually at least sixty (60) days prior to the
anniversary date of the Agreement and can be amended by mutual agreement of
Alcide and Eimermacher.  Notwithstanding the foregoing, with respect to any new
Products or improvement or refinements provided to Eimermacher after
commencement of the Contract Term, Alcide and Eimermacher shall mutually agree
to the Licensing Fees and annual minimum commitments for such products at the
time such products, improvements or refinements are initially provided to
Eimermacher.  Thereafter, the commitments shall be reviewed annually at the time
frame set forth in the second sentence of this Paragraph 3.5.  Sixty (60) days
prior to the five (5) year anniversary date minimum annual commitment amounts
will be mutually agreed to by both parties for years six (6) through ten (10) of
the Agreement.

 

In the event that Eimermacher does not sell the yearly commitment, Alcide shall
have the right to terminate the contract with six (6) months notice, and/or add
additional distributors in the Territory.

 

3.6                                 Alcide warrants that Alcide is authorized to
enter into this Agreement and to grant to Eimermacher the rights provided for in
Paragraph 2.1.  Alcide also warrants that patents and trademarks relating to the
Product are owned by Alcide and that the Product is the result of original
research of Alcide.  Alcide declares that Alcide is not aware of any legal
deficiencies of the patent rights, trademark rights and technical information.

 

3.7                                 Eimermacher warrants that all advertising
and promotional materials developed by Eimermacher shall be in accordance with
descriptions of Product provided by Alcide and, to the best of Eimermacher’s
knowledge, shall be accurate in all material respects.  Eimermacher warrants
that Eimermacher is authorized to enter into this Agreement and the same does
not and shall not infringe upon any other agreements it may have.

 

3.8                                 Eimermacher shall indemnify, defend and hold
harmless Alcide, its officers, directors, employees, agents, consultants and
contractors (the “Indemnified

 

6

--------------------------------------------------------------------------------


 

Parties”) successors and assigns from and against any claim, action (including
regulatory action by relevant authorities), liability, damage, loss, cost or
expense (including, without limitation, reasonable attorneys’ fees)
(collectively, “Losses”) arising from or related to the exercise of the license
granted herein, including the testing, manufacturing and/or sale of Product, by
Eimermacher and its Affiliates or the breach of any obligation of Eimermacher
under this Agreement.  Alcide shall promptly notify Eimermacher of any such
claim or action, allow Eimermacher to control the defense of such claim or
action and render all reasonable assistance to Eimermacher in connection with
defending such claim or action; provided, however, that Eimermacher shall not
enter into any settlement agreement that requires an admission of wrong doing or
fault by Alcide without Alcide’s prior written consent.  Notwithstanding the
foregoing, Alcide shall have the right to participate with its own counsel, at
its expense.

 

Provided that the Product has been manufactured, tested and distributed by
Eimermacher and its Affiliates in accordance with this Agreement, Alcide shall
indemnify and hold harmless Eimermacher and Eimermacher’s officers, directors,
employees, agents, dealers and sales representatives against any claims by third
parties which may arise due to Product defects or defects in manufacturing
instructions as provided by Alcide or which may arise due to any other breach by
Alcide of its warranties set forth in Paragraph 3.6 hereof.  Eimermacher shall
give prompt notice of any claim, threatened claim or litigation, which in any
way relates to the exercise of the license granted under this Agreement.

 

3.9                                 Eimermacher shall secure and maintain
product liability insurance in the amount of two million six hundred thousand
(2.600.000) Euro per Product with a ten million (10.000.000) Euro umbrella with
respect to the Product.  Upon request, Eimermacher shall provide Alcide with
evidence of such insurance coverage.  Eimermacher will issue Alcide a
Certificate of Insurance listing Alcide as an additional insured on
Eimermacher’s liability insurance policy and such Certificate of Insurance shall
be in force during the entire Contract Term.

 

3.10                           EXCEPT FOR THE WARRANTIES SET FORTH IN PARAGRAPHS
3.6 and 3.8, ALCIDE MAKES NO OTHER REPRESENTATIONS OR WARRANTIES WITH RESPECT TO
THE PATENT RIGHTS, TRADEMARK RIGHTS AND TECHNICAL INFORMATION AND EXPRESSLY
DISCLAIMS ANY OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING, WITHOUT
LIMITATION, WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
PATENTABILITY AND NONINFRINGEMENT OF INTELLECTUAL PROPERTY RIGHTS OF OTHER
PARTIES.

 

7

--------------------------------------------------------------------------------


 

3.11                           Eimermacher is solely liable for implementing and
solely responsible for all costs associated with any recall from the field of
Product produced under this Agreement, provided that Alcide bares no fault in
the reason for the recall.

 

3.12                           Except for Alcide’s obligations for the
maintenance of patents and trademarks as provided for in Paragraph 2.8,
Eimermacher shall secure and maintain, in the name of Alcide, any and all
registrations, permits, licenses, approvals, and other governmental actions
required to manufacture, import, handle, market, sell, demonstrate, use and
distribute the Product in the Territory, provide to Alcide quarterly progress
reports on any such action, and provide to Alcide copies of all registrations,
permits, licenses, approvals, certificates, correspondence and other
documentation related to any such action.  Upon termination of this Agreement,
Eimermacher shall transfer to Alcide any and all such licenses, permits and
registrations within thirty (30) days of contract termination.

 

3.13                           Eimermacher shall keep a log of and customer
complaints regarding the Product and shall promptly notify Alcide in writing of
each complaint that Eimermacher may receive or become aware of concerning the
Product.

 

4.                                      PROMOTIONAL ACTIVITIES

 

4.1                                 Alcide shall regularly advise Eimermacher of
any information concerning Product availability and formulation.

 

4.2                                 Eimermacher shall undertake such advertising
and promotional activity relating to Product as is deemed appropriate by
Eimermacher and Alcide to actively promote sales.

 

4.3                                 Eimermacher’s marketing plan for the
following year shall be provided to Alcide annually sixty (60) days prior to the
anniversary date of this Agreement.  Alcide shall have the right to comment on
and approve Eimermacher’s marketing plan.  A list of major meetings, annual
shows, seminars and training programs at which Alcide’s participation is desired
shall be submitted ninety (90) days in advance of the anniversary date by
Eimermacher.

 

4.4                                 A tabulation of Eimermacher sales by Product
and Eimermacher Sales Regions shall be provided by Eimermacher to Alcide within
thirty (30) days of the end of each fiscal year.

 

8

--------------------------------------------------------------------------------


 

5.                                      TERM AND TERMINATION

 

5.1                                 One hundred and eighty (180) days prior to
expiration of this Agreement, Eimermacher and Alcide shall meet to determine
their intentions regarding a new or extended agreement.

 

5.2                                 Either Party may terminate this Agreement
effective immediately upon notice to the other, in the event that the party to
which such notice is sent becomes the subject of any bankruptcy or insolvency
proceedings.  Alcide may also terminate this Agreement with sixty (60) days
notice as defined in Paragraph 10.3 in the event Eimermacher is delinquent in
payment of invoices, as defined by Paragraph 3.3, by more than thirty (30) days
in spite of a reminder by Alcide or if Alcide repeatedly must require the
destruction of batches of the Product pursuant to Paragraph 2.10.

 

5.3                                 Either Party may terminate this Agreement in
the event there is a material breach of the contract by the other party and such
breach is not cured within sixty (60) days of the date of the notice of breach.

 

5.4                                 Eimermacher shall have a period of six (6)
months following termination of this Agreement to sell or dispose of any
inventory of Product (other than that which is required to be destroyed pursuant
to Paragraph 2.10) remaining at the date of termination; provided, however,
that, Licensing Fees shall continue to be due in accordance with Paragraph 3.

 

5.5                                 Upon termination of this Agreement,
Eimermacher shall (a) cause all materials containing any Technical Information
to be promptly returned to Alcide, (b) at Alcide’s election, assign to Alcide
rights in any regulatory applications or approvals (e.g., investigational new
drug applications) (to the extent assignable) requested by Alcide and (c) during
the nine (9) months following termination, discuss with Alcide information and
data that exists with respect to Product and provide to Alcide such relevant
information and data requested by Alcide, provided however that all costs for
Eimermacher’s actions as set forth in sub-paragraphs (b) and (c) shall be borne
by Alcide.

 

The rights and obligations of Paragraphs 2.8, 3.3, 3.4, 3.6, 3.8, 3.9, 3.11,
3.13, 5.4, 5.5, 6, 7, 9 and 10 and any accrued obligations shall survive
termination or expiration of this Agreement.  All other rights and obligations
shall not survive termination or expiration.

 

9

--------------------------------------------------------------------------------


 

6.                                      ALCIDE PATENTS, TRADEMARKS AND TECHNICAL
INFORMATION

 

Each party shall promptly notify the other party in writing of any alleged or
threatened infringement of a patent or trademark included in the
Patent/Trademark Rights.  Alcide will have the sole right and discretion to
bring and maintain actions against any infringer in, to or under the Patent
Rights, Trademark Rights or Technical Information in the Field and Territory
that is or could be adversely impacting its rights hereunder.  Eimermacher
agrees, without charge, to render such reasonable assistance, execute any
documents and do such other acts as may be reasonably necessary in such legal
action as Alcide may reasonably request.

 

7.                                      CONFIDENTIAL INFORMATION

 

7.1                                 “Confidential Information” means
confidential information of a party, and marked confidential if disclosed in
writing or if orally disclosed, identified as confidential information at the
time of disclosure and confirmed in writing within ten (10) days after
disclosure, and shall include without limitation the Patents, Technical
Information and licensing fees as presented in Exhibit B.  Alcide and
Eimermacher agree, with respect to any confidential information received from
the other and identified as Confidential Information, that:

 

(a)                                  The receiving party shall prevent
disclosure in any manner of the Confidential Information to any third party
without prior written consent of the disclosing party, and the degree of care
taken by the receiving party shall be at least as great as the degree of care
which the receiving party takes in protecting its own Confidential Information
of like kind and importance, but in no event less than a reasonable degree of
care; and

 

(b)                                 The receiving party shall not use
Confidential Information disclosed by the other party for any commercial purpose
other than pursuant to this Agreement without the prior written consent of the
disclosing party; and

 

(c)                                  The receiving party shall only disclose the
Confidential Information to those of its employees who have a need to know in
order to perform their job responsibilities.

 

7.2                                 Neither party shall have any obligation with
respect to any information disclosed by the other party:

 

(a)                                  which is already in the possession of the
receiving party at the time of its receipt from the disclosing party;

 

10

--------------------------------------------------------------------------------


 

(b)                                 which the receiving party lawfully receives
from another person whose disclosure thereof to the receiving party does not
violate any rights of the disclosing party;

 

(c)                                  which is or becomes published or otherwise
publicly available through no act or omission of the receiving party.

 

7.3                                 Neither party shall have any obligation to
keep Confidential Information confidential if requested by a governmental or
court order and the disclosing party is given a reasonable opportunity to
prevent such disclosure or obtain a protective order.

 

7.4                                 Upon termination of this Agreement, as
provided for in Section 5, Eimermacher and Alcide shall each, upon the written
request of the other, return or destroy all materials, copies thereof and
extracts there from which include any information designated as confidential by
the other pursuant to Paragraph 7.1.  Each may, however, retain for legal
archival purposes only, one (1) copy of all such material.

 

7.5                                 The provisions of this Paragraph 7 shall
survive termination of this Agreement indefinitely.

 

8.                                      MOST FAVORED LICENSEE

 

Alcide shall be obliged to grant Eimermacher the same favorable terms as
licensor grants to other of its licensees after the signature date of this
Agreement, provided, that the rights and obligations of such licensees under
their respective license agreements are substantially comparable to the rights
and obligations of Eimermacher under this Agreement.

 

9.                                      LIMITATION OF LIABILITY

 

IN NO EVENT SHALL ALCIDE’S LIABILITY UNDER THIS AGREEMENT EXCEED THE AMOUNTS
PAID BY EIMERMACHER AS LICENSING FEES UNDER THIS AGREEMENT.  EXCEPT FOR
EIMERMACHER’S INDEMNIFICATION OBLIGATIONS UNDER THIS AGREEMENT, NEITHER PARTY
SHALL BE LIABLE FOR ANY INCIDENTAL, CONSEQUENTIAL, SPECIAL, PUNITIVE OR
EXEMPLARY DAMAGES (INCLUDING WITHOUT LIMITATION REASONABLE ATTORNEYS’ FEES),
EVEN IF THE PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

 

11

--------------------------------------------------------------------------------


 

10.                               MISCELLANEOUS

 

10.1                           Eimermacher may not assign or delegate in whole
or in part this Agreement or any right or obligation arising hereunder without
the prior written consent of Alcide, subject to Paragraph 2.4.  Any assignment
or delegation that is not exempted and that is attempted without such consent
shall be of no force or effect.  This Agreement shall be binding on and inure to
the benefit of the successors and permitted assigns of the parties.

 

10.2                           This Agreement constitutes the entire
understanding between the parties hereto with respect to the subject matter
hereof and supersedes and cancels all prior understandings, promises and
agreements.  No modification or amendment hereof shall be valid or binding on
the parties unless made in writing and duly executed by the parties.

 

10.3                           Any notice or any other communication required or
permitted to be given to a party pursuant hereto shall be sufficiently given if
delivered personally or by facsimile or express courier service (expenses
prepaid) to the address set forth below:

 

Alcide:

Alcide Corporation
8561 154th Avenue N.E.
Redmond, WA  98052
Attn:  President
FAX:  (425) 861-0173

 

Ferdinand Eimermacher GmbH.

 

Westring 24, D-48356 Nordwalde
Attn:  President
FAX:  49 25 73/20 53

 

or to such other address as the party shall designate by written notice given to
the other party.  All notices, information, reports and other communications in
connection with this Agreement shall be in English.

 

10.4                           If any provision of this Agreement shall be held
to any extent invalid or unenforceable, such provision shall be deemed amended
to conform to applicable laws and to accomplish the intentions of the parties. 
The headings in this Agreement are for convenience only and shall not be used in
the interpretation of this Agreement.

 

10.5                           No waivers of any right under this Agreement
shall be deemed effective unless contained in a writing signed by the party
charged with such waiver, and no

 

12

--------------------------------------------------------------------------------


 

waiver of any right arising from any breach or failure to perform shall be
deemed to be a waiver of any future right or of any other right arising under
this Agreement.

 

10.6                           This Agreement may be executed in one (1) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  This Agreement may be
executed by facsimile, which shall be deemed an original.

 

10.7                           This Agreement has been submitted to the scrutiny
of both parties and their counsel and shall be given a fair and reasonable
interpretation in accordance with the words hereof, without consideration or
weight being given to its being drafted by or for one of the parties.

 

10.8                           In the performance of this Agreement, each party
shall comply with all laws, regulations, rules, orders and other requirements,
now or hereafter in effect, of governmental authorities having jurisdiction.

 

10.9                           The parties are and shall be independent
contractors.  The relationship between the parties created by this Agreement
shall not constitute a partnership, joint venture, employment or agency. 
Neither party shall have the authority to make any statements, representations
or commitments of any kind, or to take any action, that shall be binding on the
other party.

 

10.10                     Any dispute, controversy or difference arising out of
or with respect to this Agreement or the breach of this Agreement, other than
applications for injunctive relief, shall be resolved by binding arbitration. 
The arbitration shall be held in London, UK and conducted in English in
accordance with the rules of the International chamber of Commerce before one
arbitrator.  The arbitrator shall apply the substantive law of the UK and shall
not be bound by the rules of evidence.  Full judicial review shall be available
to either party as to matters of law, but not matters of fact, and to such
matters as to which arbitration awards are otherwise subject to judicial review
under English law.  Judgment upon the award rendered by the arbitrators may be
entered in any court having jurisdiction.  The prevailing party, as determined
by the arbitrator, shall be entitled to be fully reimbursed by the other party
for all costs in connection with the arbitration, including reasonable attorney
fees.

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the day and year first above written.

 

 

ALCIDE CORPORATION

 

 

 

 

 

By:

 

 

 

Corporate President

 

 

 

Ferdinand Eimermacher GmbH.

 

 

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

14

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PATENT RIGHTS

 

Issued Patents

 

Territory

 

No.

 

Title

 

 

 

 

 

 

 

United States

 

Re. 36,064

 

Disinfection Method and Composition Therefore

 

 

 

 

 

 

 

United States

 

4,891,216

 

Disinfecting Compositions and Methods Therefore

 

 

 

 

 

 

 

United States

 

4,986,990

 

Disinfecting Method and Composition Therefore

 

 

 

 

 

 

 

Germany

 

EP 176558

 

Disinfecting Method and Composition Therefore

 

 

 

 

 

 

 

Germany

 

EP 287074

 

Disinfecting Composition

 

 

 

 

 

 

 

Germany

 

EP 565134

 

Disinfecting Method and Composition Therefore

 

 

(Listing of relevant Patents)

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

LICENSING FEES

 

(Based an volume sold)

 

Licensing fees will be based on the following percentage of the Eimermacher
dealer price list with a floor price as listed:

 

 

 

Per Liter sold

 

Floor Price per liter*

 

 

 

 

 

 

 

UDDERgold Platinum

 

[***]

 

[***]

 

 

 

 

 

 

 

4XLA

 

[***]

 

[***]

 

 

 

 

 

 

 

DIPPINgold

 

[***]

 

[***]

 

 

 

 

 

 

 

Private Label/eimügold

 

[***]

 

[***]

 

 

[***]

 

[***]

 

Licensing fees are confidential per section 7 of the Agreement.

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

ANNUAL COMMITMENTS

 

Year 1

 

[***]

 

Year 2

 

[***]

 

Year 3

 

[***]

 

Year 4

 

[***]

 

Year 5

 

[***]

 

 

[***]

 

•                                          Annual commitments for years 6
through 10 will set by mutual agreement 90 days prior to the end of year 5.

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

ALCIDE MARKS

 

UDDERgold®

 

UDDERgold® Platinum

 

DIPPINGOLD®

 

--------------------------------------------------------------------------------